OFFICE    OF THE   ATTORNEY    GENERAL   OF   TEXAS

                              AUSTIN




xl-e, eatherlne   LyneBarnhlll
County Attamey
Bee ,County
Beevilla, Texas
Dear Mr8r &x2m.llt

                                                 *a Annotated

          This wlll.aoknowle
l&y .15,-1944,which
                                                  on whether




     the state, transport,distribute,warehouae, store,
     uoliolt orders for, take orders for, or for ths pur-
     pse of~sale to bottle, racti~, blend, treat, for-
     tify, ~33, or proceea any liquor in any wet area
     wlthout first bavlng prooumd a per&it of the alaas
     required for suah privilege. Aa amended Acts 1943,
     48th Leg,, P- 509, ch. 325, g 2.
Hr8a. 0atheripQ Igme Bamhlll, pap 2             :



        '."(a) (1) It sbsll be unlawfu3 for any *rson to
    mnsume any alooholla beverage ¶+ any public plaoe,
    or for any perann to possess any alaoholla beverage
    in any pub110 plaae for the purpose of consumlng the
    aaw In snah publia place, at smy time,on Sunday be-
    tween the hours of 1815 a.m. and 1.100o'oloak p.m.,
    and on all other days at any tima between tha hours
    of 12t15 am. end 7tOO o'olock a. m.
         ‘(2) Any alooMlo boverage possessed In viola-
    tion of this Seatlon Is &olar8d tb be an lllla1t~
    bbversge and rnery
                     be selted without warrant to be used
    as evldenoe of a violation of law, and any person In.
    possesalon thereof or who otherwiseriobtes any pro-
    vision of this Seation may be arrestedwithout warrant.
          (3)   Any   person   who   vlol8tes   any   provis1an   of




         ~To &rlfy any weming amb%guity, w refer to-Ho&
BlU 8, &&er     221, Aats 48th bgirlaim+, whlah providea. in
pbrt, a8 follftwst
         .35ectlon1. Ehat.irtlole1, Chapter 467, Aats
     of the Seoond Galled Session of the Forty-fouru1
     Legisl.ature,ai amended~byEous@ Bill lo. 8, Ads
     of theThlrd.lladSeessienofth@Forty-fourth
     ~glsletura, By Hciuw Bills x08. 432 and 5, A&s of
     the Stegubr &881.on of the Borty-flfthI, i8htUW
     by Senate Bill Ho’.20, &It8 of the ~-8t' p58     l3ed~
     Semion of the Ferty-f&fthLoglslaW,         snd by
     HoUS Bill8 Ih8. 8 and 373, AOts 0f ths md4W
     &mslon of the Forty-seventhLegisle-,           be amended
     by the addition of new Seotloqs 4 (0) and 4 (d), to
     Fesd as followst
Hrsi OathorlnI@eBarnhl~L     page 3


          asectlon 4 (c .
          "(1) It 8ha1l be Utlbftd for any person
                                            ---   to
                                                  -
     ~OMimm any rlaoholic beverage
     or ror any person to possess any alaoholio beverage
     in alIypublic place i-02'
                             the plIrpO8eOf CoI,8I.&J&3
                                                      the
     same in suoh public plaao, at any time on Sunday
     betwan the hours of lt15 a.m. and .ltOOo*olook p.m.,
     and onall other days ataqgtlae betweenthehoure
     of 12t15 a.m. and 7100 o'clock a.m.
         '(2) Any alaoholla beverage possea8od in vlola-
    flon of this Seation is deolamd to be an llllolt ..
    pawrage and tuaybe selsed with&t warrant to be used
    a8 evidence of,a violation of law, and any per8on In
    possesalon thereof or who otherwise violates any pro-
    ~lalon of this Seotlon my be arrested without warrant.
          '"'93)J&y per&n who VioBtss any provision of
    ,ihis86ottan 8ha11 be guilty of a ti8dsgeulor,a
     ~:Wnvictian,~shall    be u&shed by a f&x&not ex-
     OWd%U&plity~O&.bZ'S .(&?I&". -83s      OUPit.
         &   is our 6&nlan'&at the Wgialature intended Seetlon
4~ (b) : ) :*up+~ea  the penalty Ijr0vl.slon
                                          for 6 violatlol~ofSeo-
tlon k 7ojr supma,and that alone.
         Xt follows that wo believe a violation of Article
666-4(a), supa, ia punishable by Article 666-81, VOZTI~JJ~~
                                                         Anno-
trtedPtmalW~,whlehprovide~      as follmt
          *Any~rs~wfiovlotr~senypFovbionoi         thl8      z
    Act for +rhleha 8peaiiia penalty l8 not provided shall
    be ~deemed guilty of a t8%8demeanorand upon aonvlotion
    be puni8hed by fine of not loss than One Bundred ($100.00)
    Dollara and not more than One Thouwnd ($l,OOO.OO)Do1br8,.
    or by lmprlsonmentln the oounty jalJ..fornet aore than
    one year, or by both 8uah iinr,and wrl8onment.
         'The ~telra"sDealflanenalt~* as used in this Se&ion
    meSnaalIdlWfeXV3-bly to i penaity~whiohmight be imposed
    a8 a reftultof ‘a or-1    proseautlon. ALSamended Aeta
    1943, 98th Leg., p. 509, ch. 325, 8 8.'
    ^




.

        #pa. CatherineLyne &mhill,       page 4


                      Trusting this 8atirfactmrllyanswer8
        I am
                                          Y
                                         Ygurs very truly
                                      ATTORHXY   f?HIIBl?AL   OF

                                      BY ((I)Fred C. Chandler
                                                  Assistant
                                                                       .
                                      By (a) Elton li.Eydem, Jr    :

        mtrt
        mm f-0

        APi’ROV-ED   MAY 27, 1944
        (s) 000. P. Blaokburn